DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MONIQUA BROWN,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D19-107

                              [March 14, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case Nos. 10-18081CF10A, 10-18082CF10A, 10-
19141CF10A, 10-19433CF10A, 10-19434CF10A, 10-19543CF10A, and
10-20261CF10A.

  Moniqua Brown, Ocala, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.